DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9, 12-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2019/0273149) (hereafter Huang), in view of Lin et al. (US 20190165113) (hereafter Lin).
Regarding claim 1, Huang discloses a method of forming a semiconductor device, comprising: 
forming a semiconductor fin 102 (Fig. 1, paragraph 0022) over a substrate 100 (Fig. 1, paragraph 0017); 
forming spacers 220 (Fig. 2A, paragraph 0023) over the semiconductor fin 102 (Fig. 2A), wherein the spacers 220 (Fig. 3A) form a trench 330 (Fig. 3A, paragraph 0028) over the semiconductor fin 102 (Fig. 3A); 
depositing a high-K dielectric layer 302 (Fig. 4A, paragraph 0030) in the trench 330 (Fig. 4A); 
forming a capping layer 404 (Fig. 4A, paragraph 0032) over the high-K dielectric layer 302 (Fig. 4A); 
performing an annealing process (see “anneal” in paragraph 0032) to the capping layer 404 (Fig. 4A); 
removing (see Fig. 15A and paragraph 0055, wherein “CMP process”) the capping layer 404 (Fig. 15A) to expose the high-K dielectric layer 302 (Fig. 15A); and 
forming a metal gate electrode 1426 (Fig. 14A, paragraph 0054) over the high-K dielectric layer 302 (Fig. 14A).  
Huang does not disclose forming a capping layer over the high-K dielectric layer in one processing tool.
Lin discloses forming a capping layer (310 and 314 in Fig. 6A, paragraph 0053) over the high-K dielectric layer 306 (Fig. 6A, paragraph 0050) in one processing tool (see “ALD cluster tool” in paragraph 0053).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huang to include forming a capping layer over the high-K dielectric layer in one processing tool, as taught by Lin, since the treatment and deposition of the cap layer 310 (Lin, Fig. 5A, paragraph 0053) are in-situ performed, for example, within a processing system using an ALD cluster tool such that the cap layer 310 (Lin, Fig. 5A, paragraph 0053) can be prevented from oxidation.
Regarding claim 2, Huang further discloses the method of claim 1, wherein forming the capping layer 404 (Fig. 4A) over the high-K dielectric layer 302 (Fig. 4A).
Huang does not disclose depositing high-K capping material over the high-K dielectric layer in the processing tool; and passing a processing gas, in the processing tool, over a top surface of the high-K capping material to form the capping layer.  
Lin discloses depositing high-K capping material (310 and 314 in Fig. 5B, paragraph 0053) over the high-K dielectric layer 306 (Fig. 5B, paragraph 0050) in the processing tool (see “ALD cluster tool” in paragraph 0053); and passing a processing gas (“silane (SiH.sub.4)” in paragraph 0056), in the processing tool, over a top surface of the high-K capping material 310 (Fig. 6A) to form the capping layer (310 and 314 in Fig. 6A, paragraph 0053).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huang to include depositing high-K capping material over the high-K dielectric layer in the processing tool; and passing a processing gas, in the processing tool, over a top surface of the high-K capping material to form the capping layer, as taught by Lin, since the treatment and deposition of the cap layer 310 (Lin, Fig. 5A, paragraph 0053) are in-situ performed, for example, within a processing system using an ALD cluster tool such that the cap layer 310 (Lin, Fig. 5A, paragraph 0053) can be prevented from oxidation.
Regarding claim 3, Huang further discloses the method of claim 2, wherein the high-K capping material 404 (Fig. 4A, paragraph 0032, wherein “TiN”) includes titanium nitride (TiN), tantalum nitride (TaN), or tennessine nitride (TsN).  
Regarding claim 5, Huang discloses the method of claim 1, however Huang does not disclose a thickness ratio of the capping layer to the high-K dielectric layer is about 1.3 to about 2.3.  
Lin discloses a thickness ratio of the capping layer 310 (Fig. 5B; and see paragraph 0051, wherein “from about 10 angstroms to about 30 angstroms”) to the high-K dielectric layer 306 (Fig. 5B; and see paragraph 0050, wherein “from about 10 angstroms to about 30 angstroms”) is about 1.3 to about 2.3.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huang to form a thickness ratio of the capping layer to the high-K dielectric layer is about 1.3 to about 2.3, as taught by Lin, since a change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955). In addition, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 7, Huang further discloses the method of claim 1, wherein performing an annealing process (see paragraph 0032) to the capping layer 404 (Fig. 4A) includes performing a spike annealing process (see paragraph 0032 ,wherein “from about 800° C. to about 950° C”) to the capping layer 404 (Fig. 4A) for a temperature of about 850°C to about 950°C.  
Regarding claim 8, Huang further discloses the method of claim 1, further comprising performing an annealing process (“anneal” in paragraph 0058) to the high-K dielectric layer 302 (Fig. 15B) after removing (see Fig. 15A and paragraph 0055, wherein “CMP process”) the capping layer 404 (Fig. 15A) .  
Regarding claim 9, Huang discloses a method of forming a semiconductor device, comprising: 
forming a semiconductor fin 102 (Fig. 1, paragraph 0022) over a substrate 100 (Fig. 1, paragraph 0017); 
forming spacers 220 (Fig. 2A, paragraph 0023) over the semiconductor fin 102 (Fig. 2A), wherein the spacers 220 (Fig. 3A) forms a trench 330 (Fig. 3A, paragraph 0028) over the semiconductor fin 102 (Fig. 3A); 
forming an interfacial layer 106 (Fig. 2B; and see paragraph 0029, wherein “the interfacial dielectric layer 106 underlying the dummy gate layer 108 is not removed, and the interfacial dielectric layer 106 can form this interfacial dielectric layer for the replacement gate structure”) in the trench 330 (Fig. 3A); 
depositing a high-K dielectric layer 302 (Fig. 4A, paragraph 0030) over the interfacial layer; 
performing an annealing process (see “anneal” in paragraph 0032) to the high-K dielectric layer 302 (Fig. 4A); 
forming a capping layer 404 (Fig. 4A, paragraph 0032) over the high-K dielectric layer 302 (Fig. 4A); 
performing an annealing process (see “anneal” in paragraph 0032) to the capping layer 404 (Fig. 4A); 
removing (see Fig. 15A and paragraph 0055, wherein “CMP process”) the capping layer 404 (Fig. 15A) to expose the high-K dielectric layer 302 (Fig. 15A); and 
forming a metal gate electrode 1426 (Fig. 14A, paragraph 0054) over the high-K dielectric layer 302 (Fig. 14A).  
Huang does not disclose forming a capping layer over the high-K dielectric layer in one processing tool.
Lin discloses forming a capping layer (310 and 314 in Fig. 6A, paragraph 0053) over the high-K dielectric layer 306 (Fig. 6A, paragraph 0050) in one processing tool (see “ALD cluster tool” in paragraph 0053).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huang to include forming a capping layer over the high-K dielectric layer in one processing tool, as taught by Lin, since the treatment and deposition of the cap layer 310 (Lin, Fig. 5A, paragraph 0053) are in-situ performed, for example, within a processing system using an ALD cluster tool such that the cap layer 310 (Lin, Fig. 5A, paragraph 0053) can be prevented from oxidation.
Regarding claim 12, Huang further discloses the method of claim 9, wherein forming spacers 220 (Fig. 2A, paragraph 0023) over the semiconductor fin 102 (Fig. 2A) includes: forming a dummy gate structure 108 (Fig. 2A, paragraph 0020) over the semiconductor fin 102 (Fig. 2A); forming spacers 220 (Fig. 2A) along sidewalls of the dummy gate structure 108 (Fig. 2A); and removing (see Fig. 3A and paragraph 0028) the dummy gate structure 108 (Fig. 2B) to form the trench 330 (Fig. 3A) over the semiconductor fin 102 (Fig. 3A).  
Regarding claim 13, Huang further discloses the method of claim 9, wherein forming the capping layer 404 (Fig. 4A) over the high-K dielectric layer 302 (Fig. 4A).
Huang does not disclose depositing high-K capping material over the high-K dielectric layer in the processing tool; and passing a processing gas, in the processing tool, to a top of the high-K capping material to form the capping layer.  
Lin discloses depositing high-K capping material (310 and 314 in Fig. 5B, paragraph 0053) over the high-K dielectric layer 306 (Fig. 5B, paragraph 0050) in the processing tool (see “ALD cluster tool” in paragraph 0053); and passing a processing gas (“silane (SiH.sub.4)” in paragraph 0056), in the processing tool, over a top surface of the high-K capping material 310 (Fig. 6A) to form the capping layer (310 and 314 in Fig. 6A, paragraph 0053).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huang to include depositing high-K capping material over the high-K dielectric layer in the processing tool; and passing a processing gas, in the processing tool, over a top surface of the high-K capping material to form the capping layer, as taught by Lin, since the treatment and deposition of the cap layer 310 (Lin, Fig. 5A, paragraph 0053) are in-situ performed, for example, within a processing system using an ALD cluster tool such that the cap layer 310 (Lin, Fig. 5A, paragraph 0053) can be prevented from oxidation.
Regarding claim 14, Huang in view of Lin discloses the method of claim 9, however Huang does not disclose the capping layer has a thickness of about 2 nm to about 3.5 nm.  
Lin discloses the capping layer 310 (Fig. 5B; and see paragraph 0051, wherein “from about 10 angstroms to about 30 angstroms”) has a thickness of about 2 nm to about 3.5 nm.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huang to form the capping layer has a thickness of about 2 nm to about 3.5 nm, as taught by Lin, since a change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955). In addition, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 17, Huang discloses a method of forming a semiconductor device, comprising: 
forming a semiconductor fin 102 (Fig. 1, paragraph 0022) over a substrate 100 (Fig. 1, paragraph 0017); 
forming spacers 220 (Fig. 2A, paragraph 0023) over the semiconductor fin 102 (Fig. 2A), wherein the spacers 220 (Fig. 3A) forms a trench 330 (Fig. 3A, paragraph 0028) over the semiconductor fin 102 (Fig. 3A); 
depositing a high-K dielectric layer 302 (Fig. 4A, paragraph 0030) in the trench 330 (Fig. 4A); 
depositing a high-K capping material 404 (Fig. 4A, paragraph 0032) over the high-K dielectric layer 302 (Fig. 4A); 
performing an annealing process (see “anneal” in paragraph 0032) to the capping layer 404 (Fig. 4A); 
removing (see Fig. 15A and paragraph 0055, wherein “CMP process”) the capping layer 404 (Fig. 15A) to expose the high-K dielectric layer 302 (Fig. 15A); and 
forming a metal gate electrode 1426 (Fig. 14A, paragraph 0054) over the high-K dielectric layer 302 (Fig. 14A).  
Huang does not disclose passing a processing gas over a top surface of the high-K capping material to form a capping layer. 
Lin discloses passing a processing gas (“silane (SiH.sub.4)” in paragraph 0056) over a top surface of the high-K capping material 310 (Fig. 6A) to form a capping layer (310 and 314 in Fig. 6A, paragraph 0053).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huang to include passing a processing gas over a top surface of the high-K capping material to form a capping layer, as taught by Lin, since the treatment and deposition of the cap layer 310 (Lin, Fig. 5A, paragraph 0053) are in-situ performed, for example, within a processing system using an ALD cluster tool such that the cap layer 310 (Lin, Fig. 5A, paragraph 0053) can be prevented from oxidation.
Regarding claim 18, Huang further discloses the method of claim 17, wherein the high-K capping material 404 (Fig. 4A, paragraph 0032, wherein “ALD“) is deposited by an atomic layer deposition (ALD) process.  
Regarding claim 19, Huang further discloses the method of claim 17, further comprising performing an annealing process (see “anneal” in paragraph 0032) to the high-K dielectric layer 302 (Fig. 4A).  
Regarding claim 20, Huang further discloses the method of claim 17, wherein the steps of depositing the high-K capping material 404 (Fig. 4A, paragraph 0032) over the high-K dielectric layer 302 (Fig. 4A). 
Huang does not disclose passing the processing gas over a top surface of the high-K capping material are performed in a same tool.
Lin discloses passing the processing gas (“silane (SiH.sub.4)” in paragraph 0056) over a top surface of the high-K capping material 310 (Fig. 6A) are performed in a same tool (see “ALD cluster tool” in paragraph 0053).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huang to include passing the processing gas over a top surface of the high-K capping material are performed in a same tool, as taught by Lin, since the treatment and deposition of the cap layer 310 (Lin, Fig. 5A, paragraph 0053) are in-situ performed, for example, within a processing system using an ALD cluster tool such that the cap layer 310 (Lin, Fig. 5A, paragraph 0053) can be prevented from oxidation.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Lin as applied to claim 2 above, and further in view of Ha et al. (US 2018/0040620) (hereafter Ha).
Regarding claim 4, Huang in view of Lin discloses the method of claim 2, however Huang does not disclose the processing gas is silane (SiH4) and is passed at a pressure of about 4 to 6 torr, and for a period of about 100 to 200 seconds.  
Lin discloses the processing gas is silane (SiH4) (“silane (SiH.sub.4)” in paragraph 0056) and is passed at a pressure (“3 torr to about 10 torr” in paragraph 0054) of about 4 to 6 torr, and for a period (“duration approximately from 10 seconds to 600 seconds” in paragraph 0054) of about 100 to 200 seconds.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huang to include the processing gas is silane (SiH4) and is passed at a pressure of about 4 to 6 torr, and for a period of about 100 to 200 seconds, as taught by Lin, since the treatment and deposition of the cap layer 310 (Lin, Fig. 5A, paragraph 0053) are in-situ performed, for example, within a processing system using an ALD cluster tool such that the cap layer 310 (Lin, Fig. 5A, paragraph 0053) can be prevented from oxidation. In addition, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Huang and Lin do not disclose the processing gas is silane (SiH4) with a flow rate of about 300 to 500 sccm. 
Ha discloses the processing gas (“silane” in paragraph 0119) is silane (SiH4) with a flow rate (see “flow rate of about 500 sccm to about 1000 sccm” in paragraph 0119) of about 300 to 500 sccm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huang in view of Lin to include the processing gas is silane (SiH4) with a flow rate of about 300 to 500 sccm, as taught by Ha, since doping Si atoms into the second work function metal-containing layer/capping layer 512B can adjust a threshold voltage of a transistor. In addition, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Lin as applied to claim 9 above, and further in view of Ando et al. (US 2018/0233369) (hereafter Ando).
Regarding claim 10, Huang in view of Lin discloses the method of claim 9, however Huang and Lin do not disclose performing an annealing process to the interfacial layer before depositing the high-K dielectric layer.  
Ando discloses performing an annealing process to the interfacial layer 132 (Fig. 11, paragraph 0050, wherein “first RTA process”) before depositing the high-K dielectric layer.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huang in view of Lin to include performing an annealing process to the interfacial layer before depositing the high-K dielectric layer, as taught by Ando, in order to form of a pure silicon oxide interfacial layer 132 (Ando, Fig. 11, paragraph 0051).
Regarding claim 11, Huang in view of Lin and Ando discloses the method of claim 10, however Huang and Lin do not disclose the annealing process to the interfacial layer is applied in an ambiance including at least one of nitrogen, hydrogen, and ammonia.  
Ando discloses the annealing process (“first RTA process” in paragraph 0050) to the interfacial layer 132 (Fig. 11, paragraph 0050) is applied in an ambiance (see “ammonia  in paragraph 005) including at least one of nitrogen, hydrogen, and ammonia.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huang in view of Lin to include the annealing process to the interfacial layer is applied in an ambiance including at least one of nitrogen, hydrogen, and ammonia, as taught by Ando, in order to form of a pure silicon oxide interfacial layer 132 (Ando, Fig. 11, paragraph 0051).

Allowable Subject Matter
1. 	Claims 6, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

2. 	Claim 6 would be allowable because a closest prior art, Huang et al. (US 2019/0273149), discloses removing (see Fig. 15A and paragraph 0055, wherein “CMP process”) the capping layer 404 (Fig. 15A) to expose the high-K dielectric layer 302 (Fig. 15A) but fails to disclose removing the capping layer includes a wet only etching process. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method of forming a semiconductor device, comprising: removing the capping layer includes a wet only etching process in combination with other elements of the base claim 1. 
	In addition, claim 15 would be allowable because a closest prior art, Huang et al. (US 2019/0273149), discloses removing (see Fig. 15A and paragraph 0055, wherein “CMP process”) the capping layer 404 (Fig. 15A) to expose the high-K dielectric layer 302 (Fig. 15A) but fails to disclose removing the capping layer includes a selective wet only etching process, wherein the selective wet only process includes an etching step using a first etchant for about 30 to 40 seconds and an etching step using a second etchant for about 120 to 210 seconds. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method of forming a semiconductor device, comprising: removing the capping layer includes a selective wet only etching process, wherein the selective wet only process includes an etching step using a first etchant for about 30 to 40 seconds and an etching step using a second etchant for about 120 to 210 seconds in combination with other elements of the base claim 9. The other claims each depend from one of these claims, and each would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the same reasons as the claim from which it depends. Claim 16 depends on claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        


/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813